Allowable Subject Matter
	Claims 1-18 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 10, the prior art of record fails to teach or suggest, either alone or in combination “a display panel, comprising a display region and a non-display region arranged at one side of the display region, wherein the display region comprises: a plurality of sub-pixels arranged in rows and columns; a plurality of data lines arranged in a one-to-one correspondence with the columns of the sub-pixels; a plurality of scan lines arranged in a one-to-one correspondence with the rows of the sub- pixels; and a plurality of gate fan-out lines connected to the scan lines in a one-to-one correspondence; wherein the data lines and the gate fan-out lines extend in a column direction to the non-display region, each two columns of the sub-pixels constitute a sub-pixel group, two data lines are arranged between the two columns of the sub-pixels in the sub-pixel group, and each two adjacent gate fan-out lines are spaced by at least one of the sub-pixel groups; and wherein a gap is defined between the two data lines in the sub-pixel group, and a width of the gate fan-out line is equal to a sum of widths of the two data lines in the sub-pixel group and a width of the gap.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.